Pennewill, C. J.,
and Boyce, Conrad, Rice and Heisel, JJ,, sitting in the Court in Banc.
Per Curiam.
And now, to wit, this twenty-ninth day of June, A. D. 1916, the Court in Banc having heard the arguments of counsel and read the agreed statement of facts and maturely *217considered the same, it is the opinion of the court from the facts stated, that it is not shown that the condition imposed upon “the parties that become possessed of this property must keep my burial lot in Union Cemetery in good order, otherwise their title shall be canceled” has been broken, and, therefore, “that a fee simple estate in said property did not pass to the said plaintiff,” and that judgment should be entered for the defendant.
It is ordered that the foregoing decision be and it is hereby certified to the Superior Court for Sussex County.
Thereupon, the Superior Court made the following order: And now, to wit, this twenty-ninth day of June, A. D. 1916, the opinion of the Court in Banc having been duly certified to this court, in accordance therewith, it is now ordered, adjudged and decreed by this court that judgment be entered for the defendant.